Hill, J.
1. A promissory note given for the purchase of a horse contained the statement that the horse was bought by the maker “ after a full inspection and without warranty (express or implied), and without any representation whatever.” Held: The maker was bound by this statement unless he showed that he could not read, and was for that reason imposed upon, or that the note was signed under some emergency which excused the failure to read, or that the failure to read was brought about by some fraud or misleading device of the payee of the note. Stoddard Mfg. Co. v. Adams, 122 Ga. 802 (50 S. E. 915). The evidence failed to establish either one of these defenses.
2. No error of law appears, and the evidence supported the verdict.

Judgment affirmed.


Jenkins, P. J., and Stephens, J., concur.